 Case 2:18-cr-00448-SJO Document 20 Filed 10/24/18 Page 1 of 3 Page ID #:56



 1   JEFFREY TSAI (SBN 226081)
     Form G-60 application for admission pending
 2
     jeff.tsai@dlapiper.com
 3   JESSE MEDLONG (SBN 294536)
     jesse.medlong@dlapiper.com
 4
     DLA PIPER LLP (US)
 5   555 Mission Street, Suite 2400
     San Francisco, CA 94105
 6
     Tel: 415.836.2500
 7   Fax: 415.836.2501
 8
     Attorneys for Defendant
 9   CG ROXANE, LLC
10
11                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
12
                            WESTERN DIVISION—LOS ANGELES
13
14   UNITED STATES OF AMERICA,                     CASE NO. 18CR00448-SJO
15                            Plaintiff,           CERTIFICATION OF
16                                                 NONGOVERNMENTAL
            v.                                     CORPORATE PARTY
17
18   CG ROXANE, LLC, dba “Crystal                  Hon. S. James Otero
     Geyser”; UNITED PUMPING
19   SERVICE, INC., and UNITED STORM
20   WATER, INC.,
21                            Defendants.
22
23
24
25
26
27
28
     WEST\283842715.2
                        CERTIFICATION OF NONGOVERNMENTAL CORPORATE PARTY
 Case 2:18-cr-00448-SJO Document 20 Filed 10/24/18 Page 2 of 3 Page ID #:57



 1          Pursuant to Federal Rule of Criminal Procedure 12.4(a)(1), the undersigned
 2   certifies that the following parent or publicly held corporation owns a 10 percent or
 3   greater interest of CG Roxane, LLC, a non-governmental corporate party to this
 4   action: Crystal Geyser Water Company, a wholly owned subsidiary of Otsuka
 5   America Inc. (U.S.) (“Otsuka America”). Otsuka America is wholly owned by
 6   Otsuka Holdings Co., Ltd.
 7
 8   Dated: October 23, 2018                      Respectfully submitted,
 9
10
                                            By:
11                                                JEFFREY TSAI
                                                  Form G-60 application for admission
12
                                                  pending
13                                                JESSE MEDLONG
                                                  DLA PIPER LLP (US)
14
15                                                Attorneys for Defendant
                                                  CG ROXANE, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
     WEST\283842715.2
                        CERTIFICATION OF NONGOVERNMENTAL CORPORATE PARTY
 Case 2:18-cr-00448-SJO Document 20 Filed 10/24/18 Page 3 of 3 Page ID #:58



 1                             CERTIFICATE OF SERVICE
 2
 3          I certify that on October 23, 2018 a true and correct copy of the foregoing
 4   CERTIFICATION OF NONGOVERNMENTAL CORPORATE PARTY was
 5   served via the Court’s CM/ECF system on all counsel of record.
 6
 7
 8                                          JEFFREY TSAI
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     WEST\283842715.2
                                    CERTIFICATE OF SERVICE
